Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 11/18/2019, 02/11/2020 and 07/17/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 09/11/2019 has been accepted for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent No. 10,989,532 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-20 of the instant application are found in claims 1-24 of Patent, both are system for measuring three-dimensional (3D) coordinate values of an environment. Further, the patent method claims also anticipates/provide the means for the system claims of the instant application. The claims of the patent claims are broader than the claim of the present application.   

The difference between the present application and the patent is that the patent claimed a scanner and a 3D scanner both coupled to the based unit while, while the present application claimed a first and a second scanner wherein the second scanner measure 3D that would anticipates the patent 3D scanner.

In the alternative, claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent No. 10,989,532 B2 in view of U.S. Patent No.  8,699,036 B2 and/or U.S. Patent No.  10,739,458 B2

In the alternative, if the Applicant argues that the Patent No. 10,989,532 B2 does not anticipates the instant claims operating limitations of the 2D and 3D, and of 3D scanner configured to operate in one of a compound mode, then in view of U.S. Patent No.  8,699,036 B2 and/or U.S. Pub. No. 20170336508 A1 teaching of operation of 2D and 3D, and of 3D measurement device being operable in a helical mode or a compound mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instant application claims in the manner set forth in applicant’s claims, since a person having ordinary skill in the art will reasonably recognized that the system/3D will be required to operate in some sort of mode such as operation mode of a helical mode or a compound mode, per teaching of Patent No.  8,699,036 B2 and/or U.S. Pub. No. 20170336508 A1.
Therefore, it would have been at least obvious to one having ordinary skill in the art at the time of invention was made to modify the instant application claims in the manner set forth in applicant’s claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a system/method for measuring three-dimensional (3D) coordinate values of an environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886